Title: John Adams to Abigail Adams, 3 March 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Philadelphia March 3. 1797
        
        The Congress have passed the Law allowing 14,000 d to purchase furniture. The State Legislature have done nothing about their new House: so that I shall take the House the President is in, at a 1000£ or 2700 dollars rent, nothing better can be done.
        Mr Jefferson arrived Yesterday and came to visit me in the Evening.
        Tomorrow will be a worse day than the 8th. of Feb. was. We are to take the oaths. and P. Washington Says he will be there.
        
        I shall purchase little furniture, before you come or give directions. All the World are of opinion that it is best for you not to come till next fall. I will go to you as Soon as I can but that is uncertain.
        We shall be put to great difficulty to live and that in not one third the Style of Washington.
        Mr Malcom Charles’s Clerk is with me as a private Secretary.
        Oh how I long to go and see you I am with everduring and never ending affection your
        
          John Adams
        
      